DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 7/22/2022 has been entered. Claims 1-7, and 10-22 remain pending in the application. Claims 10-16 have been withdrawn from further consideration as detailed in the Non-final Office action mailed 1/14/2021.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 4/25/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 4/25/2022. 
Claim Objections
Claim 21 objected to because of the following informalities:   
Line 2 recites “is configured to flows out”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “is configured to flows out” with “is configured to flow out”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Stenfeldt (WO 2018115286) further in view of Yajima (U.S. PG publication 20050238504).
In regard to claim 1, 
Stenfeldt discloses a system (see entire structure of figure 4) for drawing a solution (page 37, line 13-24; Examiner notes “for drawing a solution” is a functional limitation and the system is fully capable due to its structure of drawing a solution as supported at least by page 37, line 13-24 and page 28, line 17-18), the system comprising: 
a filter (figure 4, item 631) having an input port (port of filter which receives an input from syringe 630), a first output port (vent hole of filter which air is vented through; page 37, line 22-24), a second output port (port of filter connected to conduit 70), and a flow path (path of flow from item 6 via conduit 70 to item 21, to item 30 or 60 depending on the position of item 21, and to respective structures attached to item 30 and 60. Examiner notes item 30 is fluidically connected with item 200 as shown in figure 4 and item 60 is fluidically connected with item 80 and 90), defined in part by the input port and the second output port (see figure 4; page 37, line 28-29 and page 27, line 18-20; Examiner notes the flow path is defined in part by the input port and the second output port as fluid flows through item 631 to conduit 70); 
an actuator (plunger of syringe 90, see figure 3 and 4 which shows an actuator within item 90 which may be actuated manually as supported by page 28, line 11-13) operative to facilitate movement of the solution along the flow path (page 28, line 17-18; page 28, line 24-25, page 29, line 8-10 and page 29, line 18-21); 
a downstream device (item 91 and syringe 90 not including the plunger shown in figure 4 inside the syringe; Examiner notes item 90 and 91 are downstream of item 6 as shown in figure 4); 
a flow exchanger (figure 4, item 22) having: 
a first port (port of item 22 connected to item 60); 
a second port (port of item 22 connected to conduit 91) in fluid communication with the downstream device (page 28, line 14-16 and page 29, line 3-6); 
a third port (port of item 22 connected to item 81); 
wherein the flow exchanger is operative to allow the solution to flow from the second output port to the downstream device via the first port and the second port of the flow exchanger without passing through the third port of the flow exchanger (page 28, line 26-31); and
wherein the actuator facilitates movement of the solution from the downstream device to a sensor (radiation detector 10 is construed as a sensor; page 29, line 18-21).
Stenfeldt fails to disclose a vacuum source in fluid communication with the first output port and operative to apply a vacuum to the flow path; a normally open one-way check valve disposed between the second output port and a downstream device and operative to restrict flow of the solution from the downstream device to the second output port; a normally closed one-way check valve. As a result Stenfeldt also fails to disclose a flow exchanger having: a first port in fluid communication with the normally open one-way check valve and a third port in fluid communication with the normally closed one-way check valve.
Yajima teaches a filter (figure 1A, item 17) having an input port (figure 1A, item 17A), a first output port (figure 1A, item 17C), a second output port (figure 1A, item 17B), and a flow path defined in part by the input port and second output port (paragraph [0037]); a vacuum source (vacuum source; paragraph [0038]) in fluid communication with the first output port and operative to apply a vacuum to the flow path (paragraph [0038]), a normally open one-way check valve (figure 1A, item V5; paragraph [0042]; Examiner notes the valve is construed as normally open as it is usually open during filling of item 23; paragraph [0080]: wherein valves V1-V13 are check valves) disposed between the second output port (figure 1A, item 17B) and a downstream device (figure 1A, item 23) and operative to restrict flow of the solution from the downstream device to the second output port (Examiner notes V5 can be closed as supported by paragraph [0042] which would result in the valve being operative to restrict flow of the solution from the downstream device to the second output port); and a normally closed one-way check valve (figure 1A, item V6; paragraph [0042]; Examiner notes the valve is construed as normally closed as it is closed during filling of item 23; paragraph [0080]: wherein valves V1-V13 are check valves).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stenfeldt to include a vacuum source in fluid communication with the first output port and operative to apply a vacuum to the flow path as taught by Yajima, for the purpose of effectively sucking gas out of the liquid (paragraph [0038] of Yajima) and to modify item 70 of Stenfeldt to include a normally open one-way check valve disposed between the second output port and the downstream device and operative to restrict flow of the solution from the downstream device to the second output port; and to modify item 30 of Stenfeldt to include a normally closed one-way check valve, therefore resulting in the flow exchanger having: a first port in fluid communication with the normally open one-way check valve and a third port in fluid communication with the normally closed one-way check valve, as taught by Yajima, for the purpose of controlling flow (paragraph [0042] of Yajima).
In regard to claim 3,
Stenfeldt in view of Yajima teaches the system of claim 1, wherein the solution is hyperpolarized (Examiner notes the solution is not positively claimed and the system is fully capable of drawing a solution which is hyperpolarized due to its structure).
In regard to claim 4,
Stenfeldt in view of Yajima teaches the system of claim 1 further comprising: a receiver vessel (figure 4, item 617 of Stenfeldt) in fluid communication with the input port (page 37, line 13-24 of Stenfeldt) and operative to condition the solution (page 37, line 7-8 of Stenfeldt; Examiner notes the receiver vessel is operative to condition the solution to be radioactive).
In regard to claim 5,
Stenfeldt in view of Yajima teaches the system of claim 1 wherein the downstream device comprises a dispenser (item 91 and syringe 90 of Stenfeldt not including the plunger form a dispenser) operative to: fluidly communicate with the second output port (page 28, line 26-31 of Stenfeldt); receive and contain the solution (page 28, line 17-18 of Stenfeldt and page 28, line 26-31 of Stenfeldt); and dispense the solution (page 29, line 3-6 of Stenfeldt).
In regard to claim 6,
Stenfeldt in view of Yajima teaches the system of claim 5, wherein the dispenser is a syringe (item 91 and 90 of Stenfeldt; see analysis of claim 5 and 1 above) and the actuator is a plunger of the syringe (see analysis of claim 1 above where the actuator is a plunger of the syringe).
In regard to claim 7,
Stenfeldt in view of Yajima teaches the system of claim 5 wherein the sensor (radiation detector 10 of Stenfeldt) is in fluid communication with the second output port (page 37, line 28-29 of Stenfeldt and page 27, line 18-20 of Stenfeldt) and the dispenser (page 29, line 3-6 of Stenfeldt) and operative to obtain a measurement of at least a portion of the solution (page 27, line 1-4 of Stenfeldt).
In regard to claim 22,
Stenfeldt in view of Yajima teaches the system of claim 1, wherein the downstream device is directly coupled to the second port of the flow exchanger (see figure 4 wherein item 91 of the downstream device of Stenfeldt is directly coupled to the second port of the flow exchanger).
Claim 1, 3-7, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Stenfeldt (WO 2018115286) further in view of Yajima (U.S. PG publication 20050238504). Examiner notes the second interpretation varies from the first interpretation in regards to the flow exchanger. 
In regard to claim 1, 
Stenfeldt discloses a system (see entire structure of figure 4) for drawing a solution (page 37, line 13-24; Examiner notes “for drawing a solution” is a functional limitation and the system is fully capable due to its structure of drawing a solution as supported at least by page 37, line 13-24 and page 28, line 17-18), the system comprising: 
a filter (figure 4, item 631) having an input port (port of filter which receives an input from syringe 630), a first output port (vent hole of filter which air is vented through; page 37, line 22-24), a second output port (port of filter connected to conduit 70), and a flow path (path of flow from item 6 via conduit 70 to item 21, to item 30 or 60 depending on the position of item 21, and to respective structures attached to item 30 and 60. Examiner notes item 30 is fluidically connected with item 200 as shown in figure 4 and item 60 is fluidically connected with item 80 and 90), defined in part by the input port and the second output port (see figure 4; page 37, line 28-29 and page 27, line 18-20; Examiner notes the flow path is defined in part by the input port and the second output port as fluid flows through item 631 to conduit 70); 
an actuator (plunger of syringe 90, see figure 3 and 4 which shows an actuator within item 90 which may be actuated manually as supported by page 28, line 11-13) operative to facilitate movement of the solution along the flow path (page 28, line 17-18; page 28, line 24-25, page 29, line 8-10 and page 29, line 18-21); 
a downstream device (item 91 and syringe 90 not including the plunger shown in figure 4 inside the syringe; Examiner notes item 90 and 91 are downstream of item 6 as shown in figure 4); 
a flow exchanger (figure 4, item 21) having: 
a first port (port of item 21 connected to item 70); 
a second port (port of item 21 connected to conduit 60) in fluid communication with the downstream device (page 28, line 14-16 and page 29, line 3-6); 
a third port (port of item 21 connected to item 30); 
wherein the flow exchanger is operative to allow the solution to flow from the second output port to the downstream device via the first port and the second port of the flow exchanger without passing through the third port of the flow exchanger (page 28, line 26-31); and
wherein the actuator facilitates movement of the solution from the downstream device to a sensor (radiation detector 10 is construed as a sensor; page 29, line 18-21).
Stenfeldt fails to disclose a vacuum source in fluid communication with the first output port and operative to apply a vacuum to the flow path; a normally open one-way check valve disposed between the second output port and a downstream device and operative to restrict flow of the solution from the downstream device to the second output port; a normally closed one-way check valve. As a result Stenfeldt also fails to disclose a flow exchanger having: a first port in fluid communication with the normally open one-way check valve and a third port in fluid communication with the normally closed one-way check valve.
Yajima teaches a filter (figure 1A, item 17) having an input port (figure 1A, item 17A), a first output port (figure 1A, item 17C), a second output port (figure 1A, item 17B), and a flow path defined in part by the input port and second output port (paragraph [0037]); a vacuum source (vacuum source; paragraph [0038]) in fluid communication with the first output port and operative to apply a vacuum to the flow path (paragraph [0038]), a normally open one-way check valve (figure 1A, item V5; paragraph [0042]; Examiner notes the valve is construed as normally open as it is usually open during filling of item 23; paragraph [0080]: wherein valves V1-V13 are check valves) disposed between the second output port (figure 1A, item 17B) and a downstream device (figure 1A, item 23) and operative to restrict flow of the solution from the downstream device to the second output port (Examiner notes V5 can be closed as supported by paragraph [0042] which would result in the valve being operative to restrict flow of the solution from the downstream device to the second output port); and a normally closed one-way check valve (figure 1A, item V6; paragraph [0042]; Examiner notes the valve is construed as normally closed as it is closed during filling of item 23; paragraph [0080]: wherein valves V1-V13 are check valves).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stenfeldt to include a vacuum source in fluid communication with the first output port and operative to apply a vacuum to the flow path as taught by Yajima, for the purpose of effectively sucking gas out of the liquid (paragraph [0038] of Yajima) and to modify item 70 of Stenfeldt to include a normally open one-way check valve disposed between the second output port and the downstream device and operative to restrict flow of the solution from the downstream device to the second output port; and to modify item 30 of Stenfeldt to include a normally closed one-way check valve, therefore resulting in the flow exchanger having: a first port in fluid communication with the normally open one-way check valve and a third port in fluid communication with the normally closed one-way check valve, as taught by Yajima, for the purpose of controlling flow (paragraph [0042] of Yajima).
In regard to claim 3,
Stenfeldt in view of Yajima teaches the system of claim 1, wherein the solution is hyperpolarized (Examiner notes the solution is not positively claimed and the system is fully capable of drawing a solution which is hyperpolarized due to its structure).
In regard to claim 4,
Stenfeldt in view of Yajima teaches the system of claim 1 further comprising: a receiver vessel (figure 4, item 617 of Stenfeldt) in fluid communication with the input port (page 37, line 13-24 of Stenfeldt) and operative to condition the solution (page 37, line 7-8 of Stenfeldt; Examiner notes the receiver vessel is operative to condition the solution to be radioactive).
In regard to claim 5,
Stenfeldt in view of Yajima teaches the system of claim 1 wherein the downstream device comprises a dispenser (item 91 and syringe 90 of Stenfeldt not including the plunger form a dispenser) operative to: fluidly communicate with the second output port (page 28, line 26-31 of Stenfeldt); receive and contain the solution (page 28, line 17-18 of Stenfeldt and page 28, line 26-31 of Stenfeldt); and dispense the solution (page 29, line 3-6 of Stenfeldt).
In regard to claim 6,
Stenfeldt in view of Yajima teaches the system of claim 5, wherein the dispenser is a syringe (item 91 and 90 of Stenfeldt; see analysis of claim 5 and 1 above) and the actuator is a plunger of the syringe (see analysis of claim 1 above where the actuator is a plunger of the syringe).
In regard to claim 7,
Stenfeldt in view of Yajima teaches the system of claim 5 wherein the sensor (radiation detector 10 of Stenfeldt) is in fluid communication with the second output port (page 37, line 28-29 of Stenfeldt and page 27, line 18-20 of Stenfeldt) and the dispenser (page 29, line 3-6 of Stenfeldt) and operative to obtain a measurement of at least a portion of the solution (page 27, line 1-4 of Stenfeldt).
In regard to claim 17,
Stenfeldt discloses a system (see entire structure of figure 4) for drawing a solution (page 37, line 13-24; Examiner notes “for drawing a solution” is a functional limitation and the system is fully capable due to its structure of drawing a solution as supported at least by page 37, line 13-24 and page 28, line 17-18), the system comprising: 
a filter (figure 4, item 631) having an input port (port of filter which receives an input from syringe 630), a first output port (vent hole of filter which air is vented through; page 37, line 22-24), a second output port (port of filter connected to conduit 70), and a flow path (path of flow from item 6 via conduit 70 to item 21, to item 30 or 60 depending on the position of item 21, and to respective structures attached to item 30 and 60. Examiner notes item 30 is fluidically connected with item 200 as shown in figure 4 and item 60 is fluidically connected with item 80 and 90) defined in part by the input port and the second output port (see figure 4; page 37, line 28-29 and page 27, line 18-20; Examiner notes the flow path is defined in part by the input port and the second output port as fluid flows through item 631 to conduit 70); 
an actuator (plunger of syringe 90, see figure 3 and 4 which shows an actuator within item 90 which may be actuated manually as supported by page 28, line 11-13) operative to facilitate movement of the solution along the flow path (page 28, line 17-18; page 28, line 24-25, page 29, line 8-10 and page 29, line 18-21); 
a flow exchanger (figure 4, item 21) having a first port (port of item 21 connected to item 70), a second port (port of item 21 connected to conduit 60) and a third port (port of item 21 connected to item 30), the first port in fluid communication with the second output port of the filter (page 28, line 26-31); 
a dispenser (syringe 90 not including the plunger shown in figure 4 inside the syringe; Examiner notes item 90 is downstream of item 6 as shown in figure 4) in fluid communication with the second port of the flow exchanger (page 29, line 3-6 and page 28, line 26-31); a sensor (radiation detector 10 is construed as a sensor; page 29, line 18-21) in fluid communication with the third port of the flow exchanger (see figure 4);
wherein the flow exchanger is operative to allow the solution to flow from the second output port to the dispenser via the first port and the second port of the flow exchanger without passing through the third port of the flow exchanger (page 28, line 26-31); and wherein the actuator facilitates movement of the solution from the dispenser to the sensor (radiation detector 10 is construed as a sensor; page 29, line 18-21).
Stenfeldt fails to disclose a vacuum source in fluid communication with the first output port and operative to apply a vacuum to the flow path; a normally open one-way check valve disposed between the second output port of the filter and the first port of the flow exchanger and operative to restrict flow of the solution from the flow exchanger to the second output port; and a normally closed one-way check valve disposed between the sensor and the third port of the flow exchanger and operative to restrict flow of the solution from the sensor to the flow exchanger.
Yajima teaches a filter (figure 2, item 17) having an input port (figure 2, item 17A), a first output port (figure 2, item 17C), a second output port (figure 2, item 17B), and a flow path defined in part by the input port and second output port (paragraph [0037]); a vacuum source (vacuum source; paragraph [0038]) in fluid communication with the first output port and operative to apply a vacuum to the flow path (paragraph [0038]), a normally open one-way check valve (figure 2, item V5; paragraph [0042]; Examiner notes the valve is construed as normally open as it is usually open during filling of item 23; paragraph [0080]: wherein valves V1-V13 are check valves) disposed between the second output port (figure 2, item 17B) of the filter and the dispenser (item 23) and operative to restrict flow of the solution from the dispenser to the second output port (Examiner notes V5 can be closed as supported by paragraph [0042] which would result in the valve being operative to restrict flow of the solution from the dispenser to the second output port); a normally closed one-way check valve (figure 2, item V6; paragraph [0042]; Examiner notes the valve is construed as normally closed as it is closed during filling of item 23 paragraph [0080]: wherein valves V1-V13 are check valves) disposed between the dispenser (item 23) and an outlet (item 11) and operative to restrict flow of the solution from the dispenser to the outlet (paragraph [0042]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stenfeldt to include a vacuum source in fluid communication with the first output port and operative to apply a vacuum to the flow path as taught by Yajima, for the purpose of effectively sucking gas out of the liquid (paragraph [0038] of Yajima) and to modify item 70 of Stenfeldt to include a normally open one-way check valve disposed between the second output port of the filter and the dispenser and operative to restrict flow of the solution from the dispenser to the second output port; and to modify item 30 of Stenfeldt to include a normally closed one-way check valve disposed between the dispenser and an outlet (item 200 of Stenfeldt) and operative to restrict flow of the solution from the dispenser to the outlet, as taught by Yajima, therefore resulting in a normally open one-way check valve disposed between the second output port of the filter and the first port of the flow exchanger and operative to restrict flow of the solution from the flow exchanger to the second output port; and a normally closed one-way check valve disposed between the sensor and the third port of the flow exchanger and operative to restrict flow of the solution from the sensor to the flow exchanger for the purpose of controlling flow (paragraph [0042] of Yajima).
In regard to claim 18,
Stenfeldt in view of Yajima teaches the system of claim 17 further comprising: a receiver vessel (figure 4, item 617 of Stenfeldt) in fluid communication with the input port of the filter (page 37, line 13-24 of Stenfeldt) and operative to condition the solution (page 37, line 7-8 of Stenfeldt; Examiner notes the receiver vessel is operative to condition the solution to create a radioactive solution).
In regard to claim 19,
Stenfeldt in view of Yajima teaches the system of claim 17, wherein the dispenser is a syringe (item 90 of Stenfeldt; see analysis of claim 17 above) and the actuator is a plunger of the syringe (see analysis of claim 17 above where the actuator is a plunger of the syringe).
In regard to claim 21,
Stenfeldt in view of Yajima teaches the system of claim 1, wherein when the downstream device is, activated, a portion of the solution is configured to flows of the downstream device to the sensor (radiation detector 10 of Stenfeldt) via the third port and the second port of the flow exchanger without passing through the first port of the flow exchanger (page 29, line 3-6 of Stenfeldt).
Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stenfeldt (WO 2018115286) in view of Yajima (U.S. PG publication 20050238504) further in view of Koch (U.S. PG publication 20150141943). Examiner notes the rejection of claim 2 applies to both the first and second interpretations of Stenfeldt in view of Yajima.
In regard to claim 2,
Stenfeldt in view of Yajima teaches the system of claim 1.
Stenfeldt in view of Yajima fails to disclose further comprising: a second filter disposed between the first output port and the vacuum source and operative to restrict flow of the solution from the filter to the vacuum source.
Koch teaches a second filter (paragraph [0028]: Several filters with the same or differing characteristics, including being hydrophobic, can also be arranged one in back of the other in the suctioning direction; Examiner notes the second filter is construed as the filter arranged behind a first filter; paragraph [0065]) disposed between a filter and the vacuum source (paragraph [0028] and [0068]) and operative to restrict flow of the solution from the filter to the vacuum source (paragraph [0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stenfeldt in view of Yajima to implement a second filter between the filter 631 and vacuum source of Stenfeldt in view of Yajima, as taught by Koch, therefore resulting in further comprising: a second filter disposed between the first output port and the vacuum source and operative to restrict flow of the solution from the filter to the vacuum source, for the purpose of providing a suitable arrangement that utilizes two filters to avoid contamination of the vacuum source (paragraph [0026], [0028] and [0065] of Koch). 
In regard to claim 20,
Stenfeldt in view of Yajima teaches the system of claim 17.
Stenfeldt in view of Yajima fails to disclose further comprising: a filter disposed between the first output port of the filter and the vacuum source and operative to restrict flow of the solution from the filter to the vacuum source.
Koch teaches a filter (paragraph [0028]: Several filters with the same or differing characteristics, including being hydrophobic, can also be arranged one in back of the other in the suctioning direction; Examiner notes the filter is construed as the filter arranged behind a first filter; paragraph [0065]) disposed between a first filter and the vacuum source (paragraph [0028] and [0068]) and operative to restrict flow of the solution from the first filter to the vacuum source (paragraph [0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stenfeldt in view of Yajima to implement a filter between the filter 631 and vacuum source of Stenfeldt in view of Yajima, as taught by Koch, therefore resulting in further comprising: a filter disposed between the first output port of the filter and the vacuum source and operative to restrict flow of the solution from the filter to the vacuum source, for the purpose of providing a suitable arrangement that utilizes two filters to avoid contamination of the vacuum source (paragraph [0026], [0028] and [0065] of Koch). 
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach wherein the actuator facilitates movement of the solution from the downstream device to the sensor. Applicant argues that there is a linkage between radiation detector 10 and measuring section 300 of Stenfeldt but not between items 90 and 91 and radiation detector 10. Examiner respectfully disagrees. As noted above page 29, line 18-21 of Stenfeldt explicitly states “this enables the flushing device 90 to transport an amount of the content of itself 90 into the bolus conduit 30”. Page 27 line 1-4 of Stenfeldt states “the bolus conduit 30 comprises a measuring section 300. The radiation detector 10 is arranged in relation to the measuring section 300, so that the radiation detector 10 is able to determine a reference level of radioactivity of the solution present in said measuring section 300”. Page 32, line 29-30 of Stenfeldt further recites “a part 11 of the radiation detector 10 is arranged within the measuring section 300”. Therefore since the flushing device transports its contents to conduit 30 via the actuator, and conduit 30 comprises measuring section 300 which contains part of sensor 10, the actuator facilitates movement of the solution from the dispenser to the sensor. Therefore Applicants arguments are not found to be persuasive. 
Applicant argues claims 2-7 and 18-22 depend directly or indirectly on claims 1 and 17 and are thus allowable over cited references at least by virtue of their dependency on an allowable base claim. See response to arguments above in regard to claim 1 and claim 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783